Citation Nr: 0321915	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to July 
1967.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Boise, Idaho (RO).

In an April 2003 decision, the Board addressed two issues on 
appeal, entitlement to an increased disability rating for the 
veteran's service-connected right ankle disability and 
entitlement to an effective date earlier than April 8, 1999 
for a separate disability rating for pes cavus with hammertoe 
deformity of the right foot.  
The Board's decision is final as to those two issues.  See 
38 C.F.R. § 20.1100 (2002).  Action on the remaining issue, 
entitlement to an increased disability rating for the 
veteran's service-connected lumbar spine disability, was 
deferred pending the Board's development of additional 
evidence.


REMAND

In April 2003, the Board undertook additional development of 
the evidentiary record pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation promulgated by VA to allow the Board to 
undertake "the action essential for a proper appellate 
decision" in lieu of remanding the case to the RO.  Pursuant 
to such development, additional medical evidence has been 
added to the record, consisting of a report of VA examination 
in June 2003.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 
327 F.3d 1339, 1346-47 (Fed. Cir. 2003), decided May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also Bernard v. Brown,  4 Vet. App. 384, 
393-94 (1993).  For this reason, the case must be remanded. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must readjudicate the issue on 
appeal, to include consideration of all 
evidence of record.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




